Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9, 10, 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lord (Pub 20110069229) in view of Nussbaum et al (20180070026).

Regarding claims 1, 17 and 19, Lord (20110069229) discloses audio/video methods and systems comprising: at least one processing device comprising a processor coupled to a memory, (Para. [0067]); 
the at least one processing device being configured: 
to receive an encapsulation of two or more types of content associated with a camera system, the two or more types of content comprising one or more video signals and one or more data signals, (see fig 2 receiving different data besides audio and video/image data); 
	to separate the encapsulation into the two or more types of content to obtain the one or more video signals and the one or more data signals, (see decoding Para. [0013][0033]). 

	However, Lord fails to disclose to output at least a given one of the one or more video signals to a teleprompt display unit of the camera system; to provide at least a given one of the one or more data signals to at least one of (i) a controller associated with the teleprompt display unit and (ii) an additional display unit of the camera system different than the teleprompt display unit; wherein the given data signal comprises one or more tele-command configuration signals for at least one of (i) the controller associated with the teleprompt display unit and (ii) the additional display unit. 
	In a similar field of endeavor, Nussbaum discloses video rendering with teleprompter overlay comprising a network interface for connection to script server 130 fig 1 wherein a teleprompter device 100 fig 1 comprises a processing device 104 fig 1 configured to:
to output at least a given one of the one or more video signals to a teleprompt display unit of the camera system, (video received from video database is rendered in video feed 116 fig 1 of teleprompt display 100); to provide at least a given one of the one or more data signals to at least one of (i) a controller associated with the teleprompt display unit and (ii) an additional display unit of the camera system different than the teleprompt display unit, (data is received at least at the teleprompt display device 100 from script server, see setting as data received from script database 132 Para. [0040] [0044]); wherein the given data signal comprises one or more tele-command configuration signals for at least one of (i) the controller associated with the teleprompt display unit and (ii) the additional display unit, (see setting in Para. [0040] [0044] construed as command configuration signal for controlling scrolling speed at the teleprompt display). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lord by incorporating the teachings of Nussbaum for the common purpose of allowing receiving devices of video signal and data signals to be controlled based on external settings or parameters. 


Claims 2, 3, 4, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lord in view of Nussbaum in view of Jachetta et al (U.S. 7474852 B1).

Regarding claims 2, 18 and 20, Lord and Nussbaum disclose the apparatus of claim 1 wherein the encapsulation of the two or more types of content associated with the camera system. However, a single physical bearer cable is not disclosed. 
In a similar field of endeavor, Jachetta discloses wherein the encapsulation of the two or more types of content associated with the camera system is received over a single physical bearer cable, (101 fig 1A or 101 fig 1C). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lord and Nussbaum for the common purpose of transmitting different signals over a single medium thereby reducing interconnecting cables between devices.

Regarding claim 3, Lord in view of Nussbaum in view of Jachetta discloses a 
single bearer cable, see claims 2, 18, 20. However, a fiber optic cable is not disclosed. 
In a similar field of endeavor, Jachetta discloses wherein the single physical 
bearer cable comprises a single fiber optic cable, (101 fig 1A or 101 fig 1C). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lord and Nussbaum for the common purpose of transmitting different signals over a single medium thereby reducing interconnecting cables between devices. 

	Regarding claim 4, Lord and/or Nussbaum disclose(s) a second display, (see fig 3 and 1B respectively). However, a second display connected through one or more addition physical bearer cable is not disclosed. 
	In a similar field of endeavor, Jachetta discloses wherein the given data signal is provided to the second display unit over one or more additional physical bearer cables, (see hub 102 fig 1A connecting to base unit via 101 fig 1A which in turn connects to monitors 160 fig 1B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lord and Nussbaum for the common purpose of transmitting different signals on a single medium thereby reducing interconnecting cables between devices. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lord in view of Nussbaum in view of Kurokawa (U.S. 10609404 B2).
Regarding claim 5, the combination discloses encapsulation, see claim 1. However, an IP interconnection is not disclosed. 
	In a similar field of endeavor, Kurokawa discloses wherein the encapsulation is received over an Internet Protocol (IP) interconnection, (141 fig 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lord and Nussbaum by incorporating the teachings of Kurokawa for the common purpose of transmitting video signals and additional signals over internet networks. 


Claims 6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lord in view of Nussbaum in view of Ulate et al (Pub 20050097613).
Regarding claim 6, the combination discloses a first display unit, see claim 1. However, a teleprompt display and an on-air display as a second display are not disclosed. 
In a similar field of endeavor, Ulate discloses wherein the apparatus comprises a 
teleprompt display unit in the camera system comprising the first display unit, 310 fig 3a) and wherein the second display unit comprises at least one of an on-air 
display unit in the camera system and a message and time display unit in the camera system, (216 fig 2 and/or 228 fig 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lord and Nussbaum by incorporating the teachings of Ulate for the common purpose of conveying different visuals to different clients.

	Regarding claim 8, the combination discloses providing a video signal and a first display unit, see claim 1. However, a prompt script and one or more messages are not disclosed. 
In a similar field of endeavor, Ulate discloses wherein the given video signal comprises a video signal comprising at least one of a rendered prompt script and one or more messages for display to one or more subjects, (see screen 310 fig 3a and 228 fig 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lord and Nussbaum by incorporating the teachings of Ulate for the common purpose of conveying different visuals to different clients.

	Regarding claim 11, the combination discloses a teleprompt and a tele-command signal, see claim 1. 
However, a tele-command signal comprising data for configuration and operation settings are not disclosed. 
In a similar field of endeavor, Nussbaum discloses wherein the one or more tele-command configuration signals comprise remote tele-command data for configuration and operational settings of one or more controls associated with the teleprompt display unit, the one or more tele-command configuration signals being provided to the controller associated with the teleprompt display unit, (see scroll speed Para.[0040] [0044]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lord by incorporating the teachings of Nussbaum for the common purpose of allowing receiving devices of video signal and data signals to be controlled based on external settings or parameters.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lord in view of Nussbaum in view of Ulate in view of Kurokawa.
Regarding claim 7, the combination discloses encapsulation. However, a studio 
infrastructure and an outside broadcast host environment are not disclosed. 
In a similar field of endeavor, Kurokawa discloses wherein the encapsulation of 
the two or more types of content for the camera system is received from at least one of a studio infrastructure and an outside broadcast host environment 
associated with the camera system, (broadcast system 100 fig 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lord, Nussbaum, Ulate by incorporating the teachings of Kurokawa for the common purpose of transmitting video signals and additional signals over internet networks from different sources. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422